DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1, 3, 4, and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the currently amended independent claims 1 and 13, none of the prior art alone or in combination neither disclose nor renders obvious method and/or device comprising the limitation of wherein a second magnetic shield (5) is arranged in the second chamber for shielding the interference of an external alternating current magnetic field, the second magnetic shield (5) and the turntable (3) define a third chamber, in which the first three-axis accelerometer (1) and the second three-axis accelerometer (2) are located in combination with the remaining claim limitations.
	For the limitation, wherein a second magnetic shield (5) is arranged in the second chamber for shielding the interference of an external alternating current magnetic field, the second magnetic shield (5) and the turntable (3) define a third chamber, in which the first three-axis accelerometer (1) and the second three-axis accelerometer (2) are located the closest prior art is Hofmeyer (US5357802A) which discloses “Col. 5 line 61, a magnetic shield 56 is disposed along the inner surface of the rotating housing 42 to shield the of a second magnetic shield that is arranged in the second chamber for shielding the interference of an external alternating current magnetic field, the second magnetic shield and the turntable define a third chamber in which the first three-axis accelerometer and the second three-axis accelerometer are located.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571) 272 2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.T./Examiner, Art Unit 2863          


/NATALIE HULS/Primary Examiner, Art Unit 2863